Citation Nr: 1615311	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1984. 


These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of service connection for a right foot and ankle conditions. 

These claims were remanded by the Board in August 2011 and February 2015, for further development.  The Board finds that the RO has substantially accomplished the development requested by the Board's remands. 


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for service connection for a right foot disability.

2.  The preponderance of the evidence is against a finding that the Veteran has a currently diagnosed right ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a right foot disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a right ankle disability have not been met. 
38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008 and the Veteran responded in January 2008 that he had no additional evidence to submit.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Foot Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran, in a July 2015 statement, requested to withdraw the claim for service connection for a right foot disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed.

Right Ankle Disability

The Veteran claims that he has a right ankle disability that is the result of a right ankle injury during his service.  Specifically, the Veteran claims that he injured the right ankle in service and he has had right ankle symptoms since that injury.  The Board finds that a review of the competent medical evidence of record shows that the Veteran does not currently have a diagnosed right ankle disability.  Therefore, the claim for service connection must be denied.  

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The threshold question that must be addressed is whether the Veteran has a current disability of the right ankle.  In the absence of proof of a present disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

At a May 2009 VA examination, the examiner noted a review of the Veteran's medical history and claims file, and an in-person examination of the Veteran.  The examiner noted the Veteran's in-service right ankle injury and treatment.  However, the examiner concluded that acute injury resolved, without residuals.  Ultimately, the examiner found no evidence of a current disability of the right ankle.  On X-ray examination, the Veteran's right ankle was noted to show surgical clips projected near the medial malleolus.  The examiner found no effect to the use and function of the Veteran's right ankle.  As there was no pathology found, the examiner indicated there was no diagnosis.

A December 2012 VA medical opinion recited the evidence from the file review and found that the Veteran had a well-documented injury to the right ankle on active duty that was adequately treated, without sequelae.

The Board finds that, while the Veteran's service medical records show that the Veteran had a right ankle injury, diagnosed as right ankle sprain, during active duty service, there is no evidence since that incident of post-service medical records of any right ankle disability.  The service medical records do not document any right ankle surgery that would explain the retained surgical clips in the right ankle.  X-rays of the right ankle in service did not show any retained surgical clips.  Therefore, the Board finds that the retained surgical clips in the right ankle are not related to any inservice event.  The February 1984 service separation examination noted a normal examination of the feet and lower extremities.  In the accompanying report of medical history, the Veteran denied any bone, joint, or other deformity; lameness; and foot trouble.  Elsewhere, he noted a broken wrist and foot during service.

A review of the competent VA and private medical records demonstrates no further treatments, complaints, or diagnosis of any right ankle disability after service.  The Veteran's Social Security Administration (SSA) disability decision noted no additional evidence of an ongoing and/or diagnosable disability of the right ankle. 

During the hearing before the undersigned, the Veteran stated that he experienced ongoing problems with the right ankle since the injury in service.  However, the Veteran did not assert any symptoms or functional loss due to the claimed ankle disability.  During the hearing, the Veteran described in depth his injury during service, but provided no details regarding any chronic or ongoing disability.  The only symptoms the Board can infer from the Veteran's testimony is that he took over-the-counter medication for the claimed disability, for pain management.   

The Board finds that the service records document that the Veteran sustained an injury to the right ankle during service.  However, the Veteran is not competent to provide medical evidence to either diagnose a current disability or relate it to service.  Arthritis of the ankle is not shown.  The Board notes that competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); Harvey v. Brown, 6 Vet. App. 390 (1994).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2015).

The Veteran and representative do not possess the specialized education, training, or knowledge to make a sufficient and competent medical diagnosis of his right ankle.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has complaints of pain in his right ankle, there is no clinical evidence of a disability, to include on review of the findings of the May 2009 VA examination, which included Magnetic Resonance Imaging (MRI).  While the Board acknowledges the Veteran's claim of pain in his right ankle, pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  In the absence of competent evidence, such as a medical diagnoses of a disability, the threshold requirements for substantiating a claim for service connection are not met, and the claim must be denied.

Furthermore, the Board notes that the Veteran was scheduled for a VA examination of the right ankle in June 2015.  The Veteran did not appear at that examination as scheduled, and provided no reason for the failure to report.  When a Veteran fails to report for an examination in an original claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  The Board finds that the Veteran has not provided good cause, for the failure to report, nor has he indicated a willingness to report to an examination.  Therefore, the Board may proceed with its adjudication based on the evidence already of record.

Accordingly, although the Veteran has complaints of pain in his right ankle, there is no clinical evidence of any right ankle disability.  Therefore, as the preponderance of the evidence is against the finding of a current right ankle disability, the claim for service connection for a right ankle disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for a right foot disability is dismissed.

Entitlement to service connection for a right ankle disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


